Case 2:20-cv-00013-SPC-NPM Document 31 Filed 05/08/20 Page 1 of 7 PageID 215



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

SIERRA CLUB and ENVIRONMENTAL
CONFEDERATION OF SOUTHWEST
FLORIDA,

       Plaintiffs

v.                                                                   Case No: 2:20-CV-00013

U.S. FISH AND WILDLIFE SERVICE; AURELIA
SKIPWORTH, as Director of the U.S. Fish and
Wildlife Service; FLORIDA DEPARTMENT OF
TRANSPORTATION; KEVIN J. THIBAULT, as
Secretary of the Florida Department of Transportation;
and U.S. ARMY CORPS OF ENGINEERS; and
TODD T. SEMONITE, as Chief Engineer and
Commanding General of the U.S. Army Corps of
Engineers,

      Defendants.
________________________________________/

             FLORIDA DEPARTMENT OF TRANSPORTATION’S
 UNOPPOSED MOTION TO INTERVENE ON COUNTS TWO, FOUR, AND FIVE OF
PLAINTIFFS’ FIRST AMENDED COMPLAINT, AND MEMORANDUM IN SUPPORT
                            THEREOF

       The Florida Department of Transportation (“The Department”) by and through its

undersigned counsel, pursuant to Rule 24, Federal Rules of Civil Procedure, moves for leave to

intervene as a party defendant in Plaintiffs’ second, fourth, and fifth claims for relief contained

within their First Amended Complaint—all of which specifically relate to Florida State Road

(“SR”) 82. This motion is unopposed by the Plaintiffs1 and federal Defendants. However,

Plaintiffs’ consent to the Department’s motion is subject to the conditions that the Department

1
  Specifically, the Plaintiffs consent to permissive intervention. The Department argues that this
Court should grant its motion for intervention based upon its interest in the litigation and the fact
that disposition of the action may as a practical matter impair or impede the Department’s ability
to protect that interest.
Case 2:20-cv-00013-SPC-NPM Document 31 Filed 05/08/20 Page 2 of 7 PageID 216



will: (1) confer with the federal Defendants to avoid duplication on all filings and requests; and

(2) abide by the Case Management and Scheduling Order in place. The Department agrees to

these terms.

       In the First Amended Complaint, the claims brought against the Department are limited

to only one and three, and these claims relate solely to SR 29, but not SR 82. As the Department

is the owner and holder of the permit being challenged on SR 82 and also has a significant

interest in the project on SR 82, the Department brings this motion to intervene in counts two,

four, and five, to clarify its rights to fully participate as a party defendant and defend its interests

in the SR 82 project throughout the course of this litigation.

       In support of its motion, the Department asserts that it is the recipient of federal funding

for the road widening project for SR 82 at issue, is the owner and holder of the permit under the

Clean Water Act for the SR 82 project, and is primarily responsible for the completion of the SR

82 project as permitted. Thus, the Department has a significant interest relating to the property

and transaction— that is, the SR 82 project—which is the subject of counts two, four, and five of

the Plaintiffs’ First Amended Complaint. The claims under counts two, four, and five present

questions of both law and fact which are not in common with the other claims of which the

Department is clearly a party defendant with full participatory rights. The disposition of such

claims regarding SR 82 will impact the Department’s ability to protect these interests and the

safety of the citizens of Florida, and the existing parties do not share the same interests as the

Department. The Department’s intervention on counts two, four, and five will not delay or

prejudice adjudication of the rights of the parties, as the Department is already a defendant to this

action and has already filed a responsive pleading to the Plaintiffs’ First Amended Complaint.




                                                   2
Case 2:20-cv-00013-SPC-NPM Document 31 Filed 05/08/20 Page 3 of 7 PageID 217



                                  MEMORANDUM OF LAW

       The instant case is an action for declaratory judgment and injunctive relief involving two

separate Department road improvement projects. The Department seeks to expand a portion of

SR 29 and a portion of SR 82. The Plaintiffs challenge the adequacy of the agency actions

associated with these two projects, under the National Environmental Policy Act, the Endangered

Species Act, and the Administrative Procedures Act. Specifically, pursuant to the claims for

relief put forth in the Amended Complaint, the Plaintiffs are challenging: (1) the adequacy of the

United States Fish and Wildlife Service’s (“USFWS”) Biological Opinion for SR 29; (2) the

adequacy of the USFWS’ Biological Opinion for SR 82; (3) the adequacy of the Department’s

application of a Categorical Exclusion for SR 29; (4) the adequacy of the United States Army

Corps of Engineers’ (“ACOE”) Environmental Assessment for SR 82; and (5) the adequacy of

the ACOE’ reliance on the Biological Opinion for SR 82 when issuing a Clean Water Act dredge

and fill permit for the SR 82 project (the “Permit”).

       The First Amended Complaint was filed on March 30, 2020. The Department is a

defendant in this litigation and, although it is unclear if all counts are directed to the Department

as a party defendant, in an abundance of caution, the Department timely answered and raised

affirmative defenses to all of the Plaintiffs’ claims in its Answer and Affirmative Defenses to the

First Amended Complaint.

       Pursuant to Rule 24(a), Federal Rules of Civil Procedure, “[u]pon timely application

anyone shall be permitted to intervene in an action”:

       when the applicant claims an interest relating to the property or transaction which
       is the subject of the action and the applicant is so situated that the disposition of
       the action may as a practical matter impair or impede the applicant’s ability to
       protect that interest, unless the applicant’s interest is adequately represented by
       existing parties.



                                                 3
Case 2:20-cv-00013-SPC-NPM Document 31 Filed 05/08/20 Page 4 of 7 PageID 218



Fed.R.Civ.P. 24(a)(2). Moreover, “[o]nce a party establishes all the prerequisites to intervention,

the court has no discretion to deny the motion.” United States v. Georgia, 19 F.3d 1388, 1393

(11th Cir. 1994); see also Federal Savings and Loan Insurance Corp. v. Falls Chase Special

Taxing District, 983 F.2d 211, 215 (11th Cir. 1993).

       Alternatively, Rule 24(b)(2), Federal Rules of Civil Procedure provides:

       [u]pon timely application anyone may be permitted to intervene in an action . . .
       when an applicant’s claim or defense and the main action have a question of law
       or fact in common . . . In exercising its discretion the court shall consider whether
       the intervention will unduly delay or prejudice the adjudication of rights of the
       original parties.

       “Whether to allow permissive intervention is [within] the sound discretion of the . . .

court.” United States v. Dallas County Comm’n, 850 F.2d 1433, 1443 (11th Cir. 1988). In the

instant case, the Department has no other adequate means of asserting its rights. Allowing the

Department to intervene will not cause undue delay or prejudice the adjudication of the rights of

the other parties. The Department asserts that it is entitled to intervention of right or, in the

alternative, should be allowed to intervene by exercise of the sound discretion of this Court.

       Whether a motion to intervene is timely must be determined from all circumstances.

NAACP v. New York. 413 U.S. 345, 366 (1973). The court must consider the length of time in

which the intervenor knew of his interest in the case before moving to intervene, the degree of

prejudice to the existing parties for any delay in moving to intervene, and the prejudice to the

intervenor if his motion is denied.           Burns, v. MLK Express Services, LLC, No.

218CV625FTM32MRM, 2020 WL 1891175, at *2 (M.D. Fla. Apr. 16, 2020); see also Walker v.

Jim Dandy Co., 747 F.2d 1360, 1365 (11th Cir. 1984).

       The Department has promptly moved to intervene in this action. The parties will not be

prejudiced by the granting of this motion as all parties are well aware of the Department’s



                                                 4
Case 2:20-cv-00013-SPC-NPM Document 31 Filed 05/08/20 Page 5 of 7 PageID 219



interest in the SR 82 project. Alternatively, if this motion is denied, the Department will be

prejudiced due to its substantial interest in the disposition of all of the claims set forth in

Plaintiffs’ First Amended Complaint.

        “Intervention of right must be supported by [a] ‘direct, substantial, legally protectable

interest in the proceeding.” Athens Lumber Co., Inc., v. Federal Election Comm’n, 690 F.2d

1364, 1366 (11th Cir. 1982). “What is required is that the interest be one which the substantive

law recognizes as belonging to or being owned by the applicant.” United States v. South Florida

Water Management District, 922 F.2d 704, 710 (11th Cir. 1991).

        The Department applied for and was issued the Permit for the SR 82 project. See Permit

No. SAJ-2017-01376. The Permit was issued on November 1, 2018. Construction of the SR 82

project commenced approximately in December of 2019 and is on-going as put forth in the Case

Management Report filed by the parties in this matter.          The Department has expended

considerable resources in applying for and obtaining this permit, and has applied for and been

granted federal funding. In reliance on issuance of the Permit, which includes the commitment of

federal funding by the Federal Highway Administration, the Department has entered into

multiple design and construction contracts in order to proceed with the SR 82 project. The

Department has a legally protectable interest in the property and transaction that is the subject

matter of this action as it relates to the SR 82 project.

        An Intervenor must also show that absent intervention, disposition of the action may

impair or impede their ability to protect their interest, and that the existing parties will not

adequately represent its interests. Federal Savings and Loan Insurance Corp. v. Falls Chase

Special Taxing District, 983 F.2d 211. 215 (11th Cir. 1993). Movant assumes that the federal

defendants in this action will represent the interests of the public in demonstrating that the



                                                   5
Case 2:20-cv-00013-SPC-NPM Document 31 Filed 05/08/20 Page 6 of 7 PageID 220



programs they oversee were properly applied in this case, and in defending issuance of the

subject permit to the Department. However, the Department has responsibilities to the people of

the State of Florida in carrying out its mandate to provide safe and efficient transportation, which

are different from and more direct than those of the other federal defendants. The Department is

also the only party to have expended substantial sums of money on the planning, design, and

engineering and construction for the SR 82 project. In addition, any delay in the SR 82 project at

this point will drive up its overall cost, which will be a burden borne by the Department and the

State of Florida. However, the most crucial interest the Department seeks to protect is its

responsibility to effect safety improvements to this road. The safety of the traveling public is of

vital importance to the Department and the effect of Plaintiffs’ First Amended Complaint and the

impending litigation are anticipated to have a direct and potentially adverse impact on those

responsibilities and efforts as they relate to the SR 82 project.

       WHEREFORE, the Florida Department of Transportation respectfully requests that this

Court enter an order determining that the Florida Department of Transportation’s interests are

directly and immediately affected by counts two, four and five of the Plaintiff’s First Amended

Complaint, and that the Florida Department of Transportation is permitted to intervene on the

disposition of claims under all counts with full rights to participate as a party defendant.




                                                  6
Case 2:20-cv-00013-SPC-NPM Document 31 Filed 05/08/20 Page 7 of 7 PageID 221



                 LOCAL RULE 3.01(g) CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for the movant has conferred with counsel for the Plaintiffs

and federal Defendants, and the Plaintiffs and federal Defendants do not oppose the motion.

                                                      Respectfully submitted,

                                                      /s/ Jason Gonzalez
                                                      JASON GONZALEZ
                                                      Florida Bar No. 146854
                                                      DANIEL E. NORDBY
                                                      Florida Bar No. 14588
                                                      RACHEL C. PROCACCINI
                                                      Florida Bar No. 1019275
                                                      SHUTTS & BOWEN LLP
                                                      215 South Monroe Street, Suite 804
                                                      Tallahassee, Florida 32301
                                                      (850) 241-1717
                                                      jasongonzalez@shutts.com
                                                      dnordby@shutts.com
                                                      rprocaccini@shutts.com

                                                      MEREDITH S. DELCAMP
                                                      Florida Bar No. 0016242
                                                      SHUTTS & BOWEN LLP
                                                      4301 West Boy Scout Blvd., Suite 300
                                                      Tampa, Florida 33607
                                                      mdelcamp@shutts.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 8, 2020 a copy of the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. Parties may access this filing through the Court’s

system.

                                                      /s/ Jason Gonzalez
                                                      JASON GONZALEZ




                                                  7
